Opinion issued May 15, 2003







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00912-CV
____________

IVO NABELEK, Appellant

V.

THE CITY OF HOUSTON, Appellee



On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 98-25891



MEMORANDUM  OPINION
	This is an appeal of the granting of appellee's (the City's) motion for summary
judgment on appellant's suit against the City for the conversion of appellant's camera
and associated equipment valued at $1,000.
	The trial court signed the order granting the City's motion for summary
judgment on September 12, 2000.  According to a memorandum appellant has filed
with this Court, the trial court clerk did not give him notice of the signing of the
order, and he did not learn of it until August 2, 2002.  On August 26, 2002, appellant
filed a "Plaintiff's Pro Se Notice of Appeal Out of Time" and a "Plaintiff's Pro Se
Motion for Out of Time Appeal.
	On January 30, 2003, this Court issued an order noting its apparent lack of
jurisdiction to consider the appeal, citing Texas Rule of Civil Procedure 306(a)(4) and
Texas Rule of Appellate Procedure 26.1.  We advised appellant that his appeal would
be dismissed unless by March 3, 2003, he demonstrated to this Court that it has
jurisdiction.  In response, appellant has filed a memorandum addressing the question
of this Court's jurisdiction.  Appellant cites no legal authority demonstrating that this
Court can consider the appeal of a judgment in which the notice of appeal is filed
almost two years after the judgment's signing.
	Accordingly, we dismiss appellant's appeal for lack of jurisdiction.  All other
pending motions are dismissed as moot.
PER CURIAM
Panel consists of Chief Justice Raddack and Justices Alcala and Higley.